—Judgment, Supreme Court, New York County (Ira Beal, J., at hearing, Joan Sudolnik, J., at plea and sentence), rendered September 13, 1999, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The hearing court properly found that defendant lacked standing to suppress contraband that was recovered from a mailbox in a lobby just after defendant had been seen selling crack cocaine in the vestibule. Defendant, who had the key to the mailbox in his possession, did not reside in the building served by the mailbox and offered no explanation for his use of it. Absent a legitimate reason to be in possession of a key to someone else’s mailbox, defendant had no expectation of privacy that society would recognize as reasonable (see, People v Ramirez-Portoreal, 88 NY2d 99, 108). Accordingly, defendant did not meet his burden of establishing standing (People v Scott, 273 AD2d 76; People v Merchant, 258 AD2d 478; see also, People v Francis, 253 AD2d 704, 705). Concur — Rosenberger, J. P., Mazzarelli, Andrias, Ellerin and Lerner, JJ.